Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Arguments
In communications filed on 2/25/2021, claims 1-20 are presented for examination. Claims 1, 13, and 18 are independent.
Amended claim(s): 1, 6, 13, 18, and 19.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claim limitation: “resuming execution of the particular application in response to receiving, at the mobile device, a different second beacon of the set of beacons from the beaconing device; completing a second phase of the two-phase access procedure based on (i) said resuming execution, (ii) said completion of the first phase, and (iii) the mobile device being a specified distance from the beaconing device" in combination with other limitations not taught by prior art taken alone or in combination.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US-20140222577-A1; US-20150095402-A1; US-20150204844-A1; US-9280559-B1; US-20150140982-A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ZAIDI whose telephone number is (571)270-5995.  The examiner can normally be reached on Monday-Thursday: 5:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYED A ZAIDI/Primary Examiner, Art Unit 2432